Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 06/24/2010, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP  § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 8-9, directed to species A-E are no longer withdrawn from further consideration because the claim(s) require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Wang et al., discloses all of the limitations set forth in the previous Office Action.  However, Wang et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein each of a size of the third color filter and a size of the fourth color filter is greater than a size of the first color filter and a size of the second color filter, and a combined size of the size of the first color filter and the size of the second color filter is greater than the size of the third color filter”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-6, 8-9, and 13-15: Since claims 2-6, 8-9, and 13-15 depend either directly or indirectly on the allowed claim 1, claims 2-6, 8-9, and 13-15 are also allowed.
Regarding claim 7:  The closest prior art, Wang et al., discloses all of the limitations set forth in the previous Office Action.  However, Wang et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 7, and in particular fails to disclose or make obvious, “wherein 4Attorney Docket No.: 885433-5482-USO2 Application No.: 16/985,284Patent each of a size of the third color filter and a size of the fourth color filter is greater than a size of the first color filter and a size of the second color filter, a combined size of the size of the first color filter and the size of the second color filter is equal to or greater than the size of the third color filter, and  a side of the first color filter in the first sub-pixel is directly adjacent to a side of the second color filter in the second sub-pixel”.  Therefore, claim 7 is deemed non-obvious and inventive over the prior art and are allowed.
Regarding claim 10:  The closest prior art, Wang et al., discloses all of the limitations set forth in the previous Office Action.  However, Wang et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 10, and in particular fails to disclose or make obvious, “wherein, in a plan view, the first color filter is in contact with the second color filter, each of the third sub-pixel area and the fourth sub-pixel area is greater in size than the first sub-pixel area and the second sub-pixel area, and a combined area of the first sub-pixel area and the second sub-pixel area is equal to or greater than the third sub-pixel area”.  Therefore, claim 10 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 11-12: Since claims 11-12 depend either directly or indirectly on the allowed claim 10, claims 11-12 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871